DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022, has been entered.

Acknowledgments
In the reply, filed on June 15, 2022, Applicant requested the consideration of the amendment of May 27, 2022. The amendment is now considered.
In the reply, filed on May 27, 2022, Applicant amended claim 11.
In the final rejection of March 7, 2022, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner rejected claims 11, 13, and 15-18 under 35 U.S.C. 112(a). Applicant amended claim 11. Rejection is withdrawn.
Currently, claims 11, 13, and 15-25 are under examination.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
US 11/647,313 (paragraph [0051])
US 11/646,578 (paragraph [0051])
US 8,734,699 (paragraph [0055])

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polanyi et al (US 3,498,286).
	In regards to claim 19, Polanyi et al teaches a medical device (Figure 5)(column 3, lines 67-75) configured for use in a human vasculature (column 1, lines 15-17), comprising: 
an elongate body including a wall (tube 12’ and covering 26) (column 3, lines 70-75)
a reinforcing layer (fibers 14) encapsulated in the wall (column 3, lines 71-75), the reinforcing layer comprising at least one reinforcing fiber (fibers 14) wound through the wall (spiraling the fibers… along the length of the catheter) (column 3, lines 67-75), the at least one reinforcing fiber comprising a glass core (core formed of optical glass) surrounded by a polymer cladding (coated with a thin layer of plastic) (column 3, lines 13-17)
	In regards to claim 20, Polanyi et al teaches wherein the at least one reinforcing fiber is non-magnetically-susceptible and non-electrically-conductive (due to being made of optical glass and plastic) (column 3, lines 13-17).
	In regards to claim 25, Polanyi et al teaches wherein the at least one reinforcing fiber further comprises a tie layer (sleeve 28) surrounding the polymer cladding (column 3, lines 71-75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi et al, as applied to claim 19 above, and further in view of Carson et al (US 5,116,317).
	In regards to claim 21, Polanyi et al is silent about wherein the glass core of the at least one reinforcing fiber comprises a dopant. Carson et al teaches a medical device (Figures 1-8) wherein a glass core of at least one reinforcing fiber comprises a dopant (individual image fibers, or pixels, made of fused silica glass doped with germanium dioxide) (column 3, lines 22-26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass core of the at least one reinforcing fiber, of the device of Polanyi et al, to comprise a dopant, as taught by Carson et al, as such will increase the index of refraction of imaging optics (column 3, lines 22-26).
	In regards to claim 22, in the modified device of Polanyi et al and Carson et al, Polanyi et al is silent about a dopant. Carson et al teaches wherein the dopant comprises germanium (germanium dioxide) (column 3, lines 22-26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dopant, of the modified device of Polanyi et al and Carson et al, to comprise germanium, as taught by Carson et al, as such will increase the index of refraction of imaging optics (column 3, lines 22-26).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi et al, as applied to claim 19 above.
	In regards to claim 23, Polanyi et al is silent about wherein an overall diameter of the at least one reinforcing fiber does not exceed 65 µm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify an overall diameter of the at least one reinforcing fiber, of the device of Polanyi et al, to not exceed 65 µm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Polanyi et al would not operate differently with the claimed diameter range. Further, Applicant places no criticality on the claimed diameter range.
	In regards to claim 24, in the modified device of Polanyi et al, Polanyi et al is silent about wherein a diameter of the glass core of the at least one reinforcing fiber is between 50 and 55 µm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diameter of the glass core of the at least one reinforcing fiber, of the modified device of Polanyi et al, to be between 50 and 55 µm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Polanyi et al would not operate differently with the claimed diameter range. Further, Applicant places no criticality on the claimed diameter range.

Response to Arguments
Applicant's arguments filed May 27, 2022, have been fully considered but they are not persuasive:
	In regards to claim 19, Applicant argued: Claim 19 recites "a reinforcing layer encapsulated in the wall." As the instant specification makes clear, the reinforcing layer is "encapsulated" as part of a reflow bonding process, wherein "[t]he combination of applied energy and pressure exerted by heat shrink tube 40 forces melted inner layer 26 and outer layers 36, 38 to flow and redistributed about the circumference of the catheter shaft and bond together[.]" Specification [0046]. "[A]s a result of the reflow bonding process, the wall of catheter shaft 12 can generally be considered unitary, with no readily-discernable interface between former inner layer 26 and former outer layers 36, 38[.]" Id. [0047]; see also id. [0048] ("Advantageously, and as also discussed above, the interface (e.g., bond) between inner layer 26 and outer layer 36, 38 can be substantially seamless without any dead spaces or material voids covered by reinforcing fiber(s) 30 employed in reinforcing layer(s) 28." This arrangement, illustrated to good advantage in Figure 5, cannot be found in Polanyi. Instead, Polanyi teaches an "inner tube 12" that "is externally splined" with "fibers 14 placed longitudinally in each of channels 24. The combination of tube 12 and fibers 14 is wrapped with a thin covering 26 of plastic material over which sheathing 16, comprised of knitted sleeve 28 and external plastic coating 30, is applied." Polanyi, 3:3- 9. Thus, although Polanyi's fibers may be positioned between "inner tube 12" and "thin covering 26 of plastic material," they are not "encapsulated" therebetween within the meaning of the instant claims, at least because Polanyi's structure does not exhibit the "substantially seamless" interface "without any dead spaces or material voids" of the claimed construction. See, e.g., Polanyi, Figure 3 (Remarks, pages 6-7). Examiner disagrees. Claim 19 does not require “encapsulated” to mean “as part of a reflow bonding process, wherein "[t]he combination of applied energy and pressure exerted by heat shrink tube 40 forces melted inner layer 26 and outer layers 36, 38 to flow and redistributed about the circumference of the catheter shaft and bond together[.]”” and “"substantially seamless" interface "without any dead spaces or material voids"”, as argued by Applicant. The term “encapsulated” means “to enclose in or as if in a capsule” (https://www.merriam-webster.com/dictionary/encapsulate). Polanyi et al teaches a reinforcing layer (14) encapsulated in the wall (12’/26) (column 3, lines 71-75): Fibers 14 are encapsulated in or enclosed in the combination of tube 12’ and covering 26.

Allowable Subject Matter
Claims 11, 13, and 15-18 are allowed.
	In regards to independent claim 11, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a shaft for a medical device configured for use in a human vasculature, as claimed, specifically including a braided reinforcing layer around an outer surface of the tubular inner layer, the reinforcing layer comprising a plurality of reinforcing fibers, wherein each reinforcing fiber of the plurality of reinforcing fibers comprises a glass core surrounded by a polymer cladding.
	Polanyi et al teaches a shaft (Figure 5)(column 3, lines 67-75) for a medical device configured for use in a human vasculature (column 1, lines 15-17), comprising a reinforcing layer (14) around an outer surface of the tubular inner layer (12’) (spiraling the fibers… along the length of the catheter) (column 3, lines 67-75), the reinforcing layer comprising a plurality of reinforcing fibers (14), wherein each reinforcing fiber of the plurality of reinforcing fibers comprises a glass core (core formed of optical glass) surrounded by a polymer cladding (coated with a thin layer of plastic) (column 3, lines 13-17). 
	However, Polanyi et al does not teach whether the reinforcing layer is braided. Zhou (US 8,251,976) teaches a shaft (Figures 1-3 and 6) for a medical device wherein a reinforcing layer is braided (reinforcing braid layer 38). Applicant persuasively argued against the modification of the reinforcing layer, of the shaft of Polanyi, to be braided, as taught by Zhou (Remarks, pages 8-9: As detailed in the Declaration of Steve Stromski Under 37 C.F.R. § 1.132 (the "Stromski Decl.") submitted concurrently herewith, braiding an optical fiber would be detrimental to its ability to transmit image-forming light. More particularly, braiding an optical fiber would result in signal degradation from macrobend losses, microbend losses, and stress-induced birefringence. Stromski Decl. ¶¶ 22-24. In other words, braiding Polanyi's fibers would reduce or eliminate their ability to "transmit[ ] image forming light" as expressly required by Polanyi's disclosure. For this reason, there can be no motivation to modify Polanyi's fibers to adopt the braided configuration purportedly disclosed in Zhou.).
	Alternatively, Cook et al (US 3,924,632) teaches a shaft (Figures 1-3) for a medical device configured for use in a human vasculature, comprising a braided reinforcing layer (fiber glass bands 40, 41, 42, 43, 48, 49, 50, 51) around an outer surface of the tubular inner layer (core 30), the reinforcing layer comprising a plurality of reinforcing fibers (40, 41, 42, 43, 48, 49, 50, 51), wherein each reinforcing fiber of the plurality of reinforcing fibers comprises a glass core (fiber glass).
	However, Cook et al does not teach wherein each reinforcing fiber of the plurality of reinforcing fibers specifically comprises a polymer cladding surrounding the glass core. Polanyi et al teaches wherein each reinforcing fiber of the plurality of reinforcing fibers (14) comprises a glass core (core formed of optical glass) surrounded by a polymer cladding (coated with a thin layer of plastic) (column 3, lines 13-17). However, if each reinforcing fiber of the plurality of reinforcing fibers, of the shaft of Cook et al, was modified with a polymer cladding surrounding the glass core, as taught by Polanyi et al, there is no evidence to support the maintenance of the braided characteristic of the reinforcing layer, of Cook et al, as Polanyi et al does not teach the braided characteristic of the reinforcing layer.
	Alternatively Bishop et al (US 2009/0287183) teaches a shaft (Figures 19A-19B) for a medical device configured for use in a human vasculature, comprising a reinforcing layer (coil reinforcement layer 1930) around an outer surface of the tubular inner layer (mesh reinforcement layer 1924), the reinforcing layer comprising a plurality of reinforcing fibers (wires), wherein each reinforcing fiber of the plurality of reinforcing fibers comprises a glass core surrounded by a polymer cladding (glass-filled polycarbonate) (paragraph [0103]).
	However, Bishop does not teach that the reinforcing layer is braided, as Bishop teaches that the reinforcing layer is coiled (coil reinforcement layer 1930). Cook et al teaches a shaft (Figures 1-3) for a medical device configured for use in a human vasculature, comprising a braided reinforcing layer (40, 41, 42, 43, 48, 49, 50, 51) around an outer surface of the tubular inner layer (30), the reinforcing layer comprising a plurality of reinforcing fibers (40, 41, 42, 43, 48, 49, 50, 51), wherein each reinforcing fiber of the plurality of reinforcing fibers comprises a glass core (fiber glass). And Zhou teaches a shaft (Figures 1-3 and 6) for a medical device, comprising a braided reinforcing layer (reinforcing braid layer 38) around an outer surface of the tubular inner layer (inner layer 36), the reinforcing layer comprising a plurality of reinforcing fibers (glass fibers), wherein each reinforcing fiber of the plurality of reinforcing fibers comprises a glass core (glass). But as both Cook et al and Zhou only teach braiding glass cores, and not glass cores with polymer cladding, as taught in Bishop et al, there is no evidence to support that the glass cores with polymer cladding, of Bishop et al, would be able to be braided.
	Thus, independent claim 11 is allowed. Dependent claims 13 and 15-18 are allowed by virtue of being dependent upon independent claim 11.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783